              Case1:91-cr-00083-JFK
             Case   1:09-md-02013-PAC  Document
                                    Document 35 57
                                                 FiledFiled 09/30/10
                                                       04/09/21   PagePage
                                                                       1 of 16 of 45

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _________________
------------------------------------X                                     DATE FILED: 04/09/2021
   UNITED
UNITED         STATES
           STATES      OFDISTRICT
                             AMERICACOURT                      :
   SOUTHERN DISTRICT OF NEW YORK                               :
   -----------------------------------------------------------x
        -against-                                              :              No. 91 Cr. 83 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::             08 Civ. 7831 (PAC)
   LITIGATION
DOMINGO      PIMENTEL,                                        ::             09 MD   2013 (PAC)
                                                                                 OPINION    & ORDER
                                                              ::
                                  Defendant.                  ::            OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
    DEFENDANT PAUL
               DOMINGO  PIMENTEL:
                   A. CROTTY, United States District Judge:
     Pro Se

FOR THE UNITED STATES OF AMERICA:
                                        BACKGROUND1
     Kaylan E. Lasky
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
        The early years of this decade saw a boom in home financing which was fueled, among
JOHN F. KEENAN, United States District Judge:
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
         Before the Court is a successive pro se motion by Defendant
      subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
Domingo Pimentel seeking a sentence reduction to time served and
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
his immediate release pursuant to the First Step Act, 18 U.S.C.
   assumption that the market would continue to rise and that refinancing options would always be
§ 3582(c)(1)(A), commonly known as the compassionate release
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
statute. On October 14, 2020, the Court denied a similar pro se
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
request for immediate release by Pimentel (“the October 14
   originators sold their loans into the secondary mortgage market, often as securitized packages
Decision”). See United States v. Pimentel, 2020 U.S. Dist. LEXIS
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
190501 (S.D.N.Y. Oct. 14, 2020). 1
           But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
       For the reasons set forth below, Pimentel’s successive
   and home prices began to fall. In light of the changing housing market, banks modified their
motion is DENIED.
   lending practices and became unwilling to refinance home mortgages without refinancing.


      1
      Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
1
    This June
     dated     22, 2009. does
           decision      For purposes
                                 not ofappear
                                           this Motion,
                                                     inallthe
                                                            allegations
                                                                 Westlaw in the Amended Complaint are taken as true.
                                                                                 database.


                                                         1    1
         Case 1:91-cr-00083-JFK Document 35 Filed 04/09/21 Page 2 of 6



     I.    Background

     The Court assumes familiarity with the October 14 Decision.

To briefly summarize, on August 2, 1991, Pimentel was convicted

by a jury of interfering with the federally protected activities

of a government informant by killing him, in violation of 18

U.S.C. § 245(b)(1)(B); retaliating against that informant by

killing him, in violation of 18 U.S.C. § 1513(a)(2); and bail

jumping, in violation of 18 U.S.C. § 3146.           The charges stemmed

from Pimentel’s brutal murder of a Secret Service informant who

identified Pimentel and his common-law wife as potential sources

of counterfeit currency.       Following their guilty pleas to

related charges, Pimentel and his wife were continued on bail,

during which Pimentel observed the informant in front of a

building in the Bronx, retrieved a baseball bat from the trunk

of his friend’s car, and, in front of at least two witnesses,

ran up behind the informant and brutally murdered him by

striking the informant’s head with the bat approximately 15–20

times.    Pimentel fled; the informant was pronounced dead; and

Pimentel was eventually located and arrested by federal agents

in Puerto Rico.      On December 5, 1991, the Court sentenced

Pimentel to life in prison for the murder.           To date, he has

served approximately 30 years of his life sentence.

     On June 8, 2020, Pimentel filed a pro se motion requesting

a reduction in sentence and his immediate release due to the


                                      2
         Case 1:91-cr-00083-JFK Document 35 Filed 04/09/21 Page 3 of 6



COVID-19 pandemic.       The Government opposed Pimentel’s request,

and on October 14, 2020, the Court denied Pimentel’s motion,

explaining that “application of the [sentencing factors set

forth in 18 U.S.C. § 3553(a)] cripples his request and outweighs

any justification for early-release.” Pimentel, 2020 U.S. Dist.

LEXIS 190501, at *7.       “Indeed,” the Court wrote, “Pimentel’s

offense conduct is among the most serious and reprehensible the

Court has ever encountered:        Pimentel deliberately and brutally

murdered a government informant by sneaking up behind the victim

and striking him multiple times in the head with a baseball bat,

breaking nearly every bone in the victim’s face and skull.” Id.

at *8.

     On March 15, 2021, the Court received a second pro se

motion for compassionate release from Pimentel raising

substantially the same arguments in support of his request for

immediate release.

     II.    Discussion

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).           Nevertheless,

“[r]econsideration of a previous order by the court is an

‘extraordinary remedy to be employed sparingly in the interests


                                      3
      Case 1:91-cr-00083-JFK Document 35 Filed 04/09/21 Page 4 of 6



of finality and conservation of scarce judicial resources.’” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

2011) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)).       “The Second Circuit has

made clear that motions for reconsideration are to be denied

except where ‘the moving party can point to controlling

decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.’” Stagg P.C. v. U.S. Dep’t of State, No.

15 Civ. 8468 (KPF), 2019 WL 1863418, at *1 (S.D.N.Y. Apr. 25,

2019) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995)).   “Compelling reasons for granting a motion for

reconsideration are limited to ‘an intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.’” Id.

(quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992)).       A motion for reconsideration

is “not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or

otherwise taking ‘a second bite at the apple.’” Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998)); see also Stone v. Theatrical Inv. Corp., 80 F.

Supp. 3d 505, 506 (S.D.N.Y. 2015) (observing that a motion for


                                   4
      Case 1:91-cr-00083-JFK Document 35 Filed 04/09/21 Page 5 of 6



reconsideration is “neither an occasion for repeating old

arguments previously rejected nor an opportunity for making new

arguments that could have been previously advanced”) (quotation

marks omitted).

     Pimentel’s renewed request for immediate compassionate

release is without merit.    First, Pimentel’s medical conditions

and the guidance promulgated by the Centers for Disease Control

and Prevention regarding relevant COVID-19 risk factors have not

changed in any meaningful or substantial way.        Second,

Pimentel’s motion does not raise any new or compelling grounds

to support his immediate release.      Finally, and once again

decisive here, even if Pimentel’s renewed motion warranted

reconsideration of the October 14 Decision, application of the §

3553(a) sentencing factors once again outweighs the reasons

Pimentel proffers for a reduction to his sentence.         For the

reasons stated in the October 14 Decision and during Pimentel’s

December 5, 1991 sentencing, which are incorporated by reference

here, the Court finds that modifying Pimentel’s term of

imprisonment would disserve the sentencing factors set forth in

18 U.S.C. § 3553(a).    Accordingly, Pimentel’s motion is denied.

See Pimentel, 2020 U.S. Dist. LEXIS 190501, at *7–8; see also

United States v. Kerrigan, No. 16 Cr. 576 (JFK), 2021 WL 793880,

at *4 (S.D.N.Y. Mar. 2, 2021) (denying renewed request for




                                   5
         Case 1:91-cr-00083-JFK Document 35 Filed 04/09/21 Page 6 of 6



compassionate release); United States v. Mascuzzio, No. 16 Cr.

576 (JFK), 2021 WL 794504, at *3 (S.D.N.Y. Mar. 2, 2021) (same).

     III.    Conclusion

     For the reasons set forth above, Defendant Domingo

Pimentel’s successive motion for a reduction in sentence is

DENIED.

     The Clerk of Court is directed to terminate the motion at

ECF No. 34.

SO ORDERED.

Dated:    New York, New York
          April 9, 2021




                                      6
